DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application submitted by the applicant on July 20, 2021 and telephone interview July 28, 2021.
Claims 1, 3, 10, 12, and 19 have been amended and are hereby entered.  
Claims 1, 10, and 19 have been amended by Examiner’s amendment (see attached).  
Claim 20 has been cancelled by Examiner’s amendment (see attached).  
Claims 1-19 are currently pending and have been examined. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Nicole Wanty on July 29, 2021 for the claim amendments.  

Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 101 Alice rejection is not applicable.  Upon further review of the claims in ordered combination the 101 rejection is not applicable because it is a practical application.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
splitting, by the server, the master authentication code into a first authentication code and a second authentication code, such that when a logical operation is performed between the first authentication code and the second authentication code, the master authentication code is obtained, the logical operation being an XOR operation, an XNOR operation, or an inversion operation;
communicating, by the server, the first authentication code to the transaction application and the second authentication code to the user by way of registered contact information linked to the account, wherein the second authentication code is accessible to another transaction application of the plurality of transaction applications at the user-computing device;
receiving, by the server, a response code from a corresponding at least one of the plurality of transaction applications, the at least one of the plurality of transaction applications comprising the transaction application, wherein the transaction application generates the response code based on the first authentication code and the second authentication code; 
determining, by the server, whether the master authentication code itself matches the response code generated by and received from the transaction application
The following prior art of reference have been deem most relevant to the allowed claim(s):
Sadacharam et al. (U.S. 9,300,658) discloses a ystem and method for using RFID technology to track resource performance and task completion is disclosed. In one exemplary embodiment, a system for facilitating a transaction comprising a transponder, an RF reader, a transaction completion system, and a resource engine. In another exemplary embodiment, the transponder system is configured to provide an account number in ISO/IEC 7816 magnetic stripe Track1/Track 2 format. In accordance with another aspect the transponder may transmit to the RFID reader information identifying the resource's performance tracking account to which the transponder is associated. The RFID reader may receive and forward the information to facilitate performance tracking.
Jennings et al. (U.S. Pub. No. 2008/0072304) discloses a ystem and method in which authentication data, such as a password, which is sent to a server/firewall as part of an authentication request, for example a logon request, is received at the server/firewall in a plurality of messages at a plurality of logical ports from the user, thus improving protection against replay attacks. In one embodiment, a plurality of user authentication data parts is obtained from a remote user device as part of an authentication request, the plurality of user authentication data parts is assembled into user authentication data; the authenticity of the authentication request is checked using the user authentication data; and communication with the remote user device is enabled if the authentication request data is determined to be authentic.
PALZER (US 20130019096 Al) discloses a first entity for communicating with a second entity and a third entity includes a data subdivider for subdividing a data entity into a first data portion and a second data portion. The data portions are processed by an output interface for transmitting a first message to the third entity and the second message to the second entity. In the third entity, the data portion directly received from the first entity and the other data portion received via the second entity are reassembled.
Claims 1-19 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torres (US20140040617A1) is relevant because it uses a method for generating a code and a method comprising the authorization of an operation carried out by a client on a first server. A second server generating an authorization code according to an encoding method is involved in the authorization. The operations can be transactions, access to a web page, user-to-user payments, user-to-business payments, online user-to-business payments, cash withdrawal in automated teller machines, etc.
Miyano (U.S. Pub. No. 2003/0070073) is relevant because it teaches a processor 106 that combines the data representing the scanned stripe image 500 and the data representing the scanned stripe image 600, and generates combined data representing the combined scanned image 700. At 908, the processor 106 retrieves from the data storage section 104 data representing the combined original stripe image 400 as a reference image. At 910, the processor 106 compares the data representing the scanned stripe image 700 with the data representing the reference image 400. See Miyano [0038].
Le Saint (U.S. Pub. No. 2015/0372811) is relevant because it teaches efficient methods for authenticated communication. In one embodiment, a first computing device can generate an ephemeral key pair comprising an ephemeral public key and an ephemeral private key. The first computing device can generate a first shared secret using the ephemeral private key and a static second device public key. The first computing device can encrypt request data using the first shared secret to obtain encrypted request data. The first computing device can send a request message including the encrypted request data and the ephemeral public key to a server computer. Upon receiving a response message from the server computer, the first computing device can determine a second shared secret using the ephemeral private key and the blinded static second device public key. The first computing device can then decrypt the encrypted response data from the response message to obtain response data. See [Abstract] and [0109]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694